United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 November 30, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 03-11214



     JOHANNA MARESH, as Next Friend of Regina Maresh

                      Plaintiff-Appellant
     v.

     TOMMY G THOMPSON, SECRETARY, DEPARTMENT OF HEALTH & HUMAN
     SERVICES

                      Defendant-Appellee



          Appeal from the United States District Court
           for the Northern District of Texas, Dallas
                       No. 3:03-CV-1018-H


Before KING, Chief Judge, and JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Johanna Maresh appeals the district

court’s dismissal of her claims for lack of subject matter

jurisdiction.   The district court concluded that Maresh failed to

exhaust her administrative remedies.       See Maresh ex rel Maresh v.

Thompson, 290 F. Supp. 2d 737, 737-39 (N.D. Tex. 2003).         Having

reviewed the record and fully considered the parties’ arguments,



     *
          Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                 -1-
we agree with the Secretary that Maresh’s challenge to the

Secretary’s overpayment determination must be presented

administratively before it is reviewed in the district court.

Since Maresh filed her district court suit before exhausting her

administrative remedies, the district court lacked subject matter

jurisdiction over her case.   Accordingly, we AFFIRM the district

court’s judgment for essentially the same reasons stated in its

Memorandum Opinion and Order.




                                -2-